DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed December 17, 2021. Claims 1-7, 9, 11-12, and 22-28 have been amended. Claims 8, 10, 13-21, and 29-31 are cancelled. Claims 1-7, 9, 11-12, and 22-28 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 17, 2021 have been fully considered but they are not persuasive.
The rejections under 35 U.S.C. § 112(b) are withdrawn in response to Applicant’s claim amendments.
	Regarding the rejection under 35 U.S.C. § 101, Applicant submits that “the claim language is not directed to an abstract idea or other judicial exception, because a transfer operation between a pair of work stations (i.e., from one work station of the pair to the other work station of the pair) is not something that can be performed in one’s mind, and so on.” (Page 10 of Applicant’s response) Details of an actual transfer operation being performed are not recited in the claims. The claims evaluate a proposal and cost related to transfer operations, the evaluation of which can be performed in the human mind and/or with the use of pen and paper. The work stations just reflect an evaluated field of use. As explained in the rejection, the claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the per se.
	Applicant additionally argues that “the claim language is particularly directed to the technology of transfer between a pair of work stations. The claim language further improves this technology, insofar as the claim language identifies a pair of the work stations for which the maximum total transfer cost is to be improved the most.” (Page 10 of Applicant’s response) There are no significant technical details recited in the claims. The claims evaluate a proposal and cost related to transfer operations, the evaluation of which can be performed in the human mind and/or with the use of pen and paper. The work stations just reflect an evaluated field of use. As explained in the rejection, the claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 91-102). The claims also generally receive, store, and/or output data (with a processor, computer, and/or history storage unit), which are examples of insignificant extra-solution per se.
	Regarding the art rejection, Applicant submits that “Hayasi describes a technique for improving the efficiency of a transfer operation while maintaining the configurations of the transfer system, such as by changing the transfer scenario. Hayashi thus does not teach derivation of an improvement proposal that decreases the total transfer cost for an identified pair of workstations, where the proposal is related to one or more of arrangement of the identified pair of the work stations, a buffer capacity of the work stations of the identified pair, and the transfer amount for the transfer operation between the identified pair.” (Page 11 of Applicant’s response) The Examiner respectfully disagrees. As seen in ¶¶ 90, 129, 143, 213-218 of Hayashi, portions of a route, which are identified through pairs, may be identified as congestion and, thus, avoided altogether. An avoided portion of a route would be understood to be an example of a pair in need of the most improvement since it is avoided, thereby reducing the transfer cost added due to congestion on a portion of a possible route. Any identifiable portion of a route is understood to be defined by a pair of locations defining the route portion. It is further notes that the claim only requires one of the listed items, i.e., one of arrangement of the identified pair of the work stations, a buffer capacity of the work stations of the identified pair, and a transfer amount for the transfer operation between the identified pair, due to the language “one or more of…”). Identifying a new route between two work stations may be interpreted as an example of a proposal related to arrangement of the identified pair of work stations. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9, 11-12, and 22-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to evaluating transfer operations, transfer cost, and the effect of transfer operations on productivity (abstract) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1-7, 9, 11), Process (claim 12), Article of Manufacture (claims 22-28)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims calculate transfer costs for each pair of work stations, identify and output the pair having the maximum transfer cost as the pair to be improved, derive an improvement proposal that decreases the total transfer cost, output the improvement proposal, and details thereof. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). For example, a human could perform the above-cited operations (including gathering information, performing calculations, and making decisions) in one’s mind and/or using pen and paper. Based on the broadest reasonable interpretation of the claims, a human could assist in transferring items between work stations and the claims as a whole evaluate business operations, thereby conveying various examples of organizing human activity. Additionally, the claimed calculations (such as determining costs) incorporate mathematical concepts. The dependent claims further present details of the aforementioned abstract ideas.
2A – Prong 2: Integrated into a Practical Application?
No – The apparatus claims include a transfer operation management device and a processor. Claim 11 further comprises work stations. The article of manufacture claims include a non-transitory computer readable medium with computer-executable instructions. Dependent claims 7 and 28 further recite a history storage unit. These claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the 
The claims also generally receive, store, and/or output data (with a processor, computer, and/or history storage unit), which are examples of insignificant extra-solution activity.
All claims recite (in the preamble) that the invention is “for managing a system including a plurality of work stations and one or more transfer devices that perform a transfer operation between each of a plurality of pairs of the work stations,” which simply amounts to a general link to a field of use.
Process claim 12 does not recite any additional elements (beyond those correlated to a field of use); therefore, claim 12 is directed to the abstract ideas per se

No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 11-12, and 22-28 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hayashi et al. (US 2009/0193235).
[Claim 1]	Hayashi discloses a transfer operation management device for managing a system including a plurality of work stations and one or more transfer devices that perform a transfer operation between each of a plurality of pairs of the work stations, the transfer operation management device comprising a processor (fig. 1, ¶¶ 8-13, 68-71 – The various sections are interpreted as executable software/instructions; ¶¶ 211-221 – The various possible routes are formed from a variety of pairs of locations, including source, buffer, and/or destination locations) configured to:
	calculate based on a history related to the transfer operation (¶¶ 93-94, 173, 214), a total transfer cost for each pair of work stations (¶¶ 211-221 – The various possible routes are formed from a variety of pairs of locations, including source, buffer, and/or destination locations; ¶¶ 105-115 -- Costs may be evaluated in terms of distance, time, and/or penalties);
	identify the pair having a maximum total transfer cost as the pair to be improved most (¶¶ 90, 129, 143 – Portions of a route, which are identified through pairs as discussed above, may be identified as congestion and, thus, avoided altogether. An avoided portion of a route would be understood to be an example of a pair in need of the most improvement since it is avoided. Any identifiable portion of a route is understood to be defined by a pair of locations defining the route portion);
	output information of the identified pair (¶¶ 90, 129, 143 – Portions of a route, which are identified through pairs as discussed above, may be identified as congestion and, thus, avoided. Any identifiable portion of a route is understood to be defined by a 
	derive an improvement proposal that decreases the total transfer cost of the identified pair (fig. 1, ¶¶ 68-71 – The various sections are interpreted as executable software/instructions; ¶¶ 90, 129, 143 – Portions of a route, which are identified through pairs as discussed above, may be identified as congestion and, thus, avoided altogether. An avoided portion of a route would be understood to be an example of a pair in need of the most improvement since it is avoided, thereby reducing the transfer cost added due to congestion on a portion of a possible route. Any identifiable portion of a route is understood to be defined by a pair of locations defining the route portion; Additionally, “an improvement proposal” is not necessarily related to “the pair to be improved most” in the independent claim. As seen in ¶¶ 104-115, costs may be evaluated in terms of distance, time, and/or penalties and a factor indicative of an element of cost may be optimized; ¶¶ 115-121 – Acceptable transfer pair options may be required to be within a certain threshold and/or penalty value. Transfer solutions with pair options within a certain threshold and/or penalty value are deemed to be a relative improvement over transfer solutions with pair options outside a certain threshold and/or penalty value, including but not limited to a congested portion of a route; ¶¶ 213-218);
	output the improvement proposal (fig. 1, ¶¶ 68-71 – The various sections are interpreted as executable software/instructions; ¶ 69 – Information related to traveling times is output), wherein

[Claim 2]	Hayashi discloses wherein the identified pair of the work stations is at least either the pair of the work station being a transfer source and the work station being a transfer destination of the transfer operation between the identified pair, or the pair of the work station being a movement source and the work station being the transfer source of movement from the work station being the movement source to the work station being the transfer source involved in the transfer operation between the identified pair (¶¶ 211-221 – The various possible routes are formed from a variety of pairs of locations, including source, buffer, and/or destination locations), and

[Claim 3]	Hayashi discloses wherein when calculating of the total transfer cost for the pair of the work station being the transfer source and the work station being the transfer destination, based on the history related to the transfer operation of the pair of the work station being the transfer source and the work station being the transfer destination, the processor calculates the total transfer cost based on a transfer cost of the transfer operation between the identified pair (fig. 1, ¶¶ 68-71 – The various sections are interpreted as executable software/instructions; ¶¶ 213-218), and
	when performing the calculation of the total transfer cost for the pair of the work station being the movement source and the work station being the transfer source of the movement based on the history related to the transfer operation of the pair of the work station being the movement source and the work station being the transfer source of the movement, the processor calculates the total transfer cost based on a movement cost of the movement (¶¶ 105-115 -- Costs may be evaluated in terms of distance, time, and/or penalties; ¶¶ 213-218).
[Claim 4]	Hayashi discloses wherein each of the transfer cost and the movement cost is a value, based on one or more criteria being a kind of required equipment, passage of a place interfering with another operation, and ease of passage of a route (¶¶ 105-115 -- Costs may be evaluated in terms of distance, time, and/or penalties; ¶¶ 90, 129, 143 – Portions of a route, which are identified through pairs as discussed above, may be identified as congestion and, thus, avoided altogether. An avoided portion of a route would be understood to be an example of a pair in need of the most 
[Claim 5]	Hayashi discloses wherein the total transfer cost is a product of the transfer cost and a number of times of transfer implementation between the identified pair, in the transfer operation, a product of the movement cost and a number of times of movement implementation in the movement, a sum of a product of the transfer cost and the number of times of transfer implementation and a product of the movement cost and the number of times of movement  implementation, or a greater one of a product of the transfer cost and the number of times of transfer implementation and a product of the movement cost and the number of times of movement implementation (¶¶ 105-115 -- Costs may be evaluated in terms of distance, time, and/or penalties; ¶ 214 – A weighted average of past cost factors may be summed).
[Claim 6]	Hayashi discloses wherein when calculating the total transfer cost for the pair of the work station being the transfer source and the work station being the transfer destination, based on the history related to the transfer operation of the pair of the work station being the transfer source and the work station being the transfer destination, the identified pair of the work station targeted for calculation of the total transfer cost is the pair of the work station for which the transfer cost is greater than a predetermined value (¶¶ 90, 129, 143 – Portions of a route, which are identified through pairs as discussed 
	when calculating the total transfer cost for the pair of the work station being the movement source and the work station being the transfer source of the movement, based on the history related to the transfer operation of the pair of the work station being the movement source and the work station being transfer source of the movement, the identified pair of the work stations targeted for the calculation of the total transfer cost is the pair of the work stations for which the movement cost greater than the predetermined value (¶¶ 90, 129, 143 – Portions of a route, which are identified through pairs as discussed above, may be identified as congestion and, thus, avoided altogether. An avoided portion of a route would be understood to be an example of a pair in need of the most improvement since it is avoided, thereby reducing the transfer 
[Claim 7]	Hayashi discloses wherein the processor determines each work station of the identified pair related to the transfer operation to be implemented, and stores the history in a history storage unit (fig. 1, ¶¶ 68-71 – The various sections are interpreted as executable software/instructions; ¶¶ 210-214).
[Claim 9]	Hayashi discloses wherein the improvement proposal is the improvement proposal that decreases the total transfer cost for the identified pair to equal to or less than a value of the total transfer cost of any other pair equal to or less than a predetermined value, or equal to or less than a predetermined rate (¶¶ 90, 129, 143 – Portions of a route, which are identified through pairs as discussed above, may be identified as congestion and, thus, avoided altogether. An avoided portion of a route would be understood to be an example of a pair in need of the most improvement since it is avoided, thereby reducing the transfer cost added due to congestion on a portion of a possible route. Any identifiable portion of a route is understood to be defined by a pair 
[Claim 11]	Claim 11 recites limitations already addressed by the rejection of claim 1 above; therefore, the same rejection applies. Furthermore, Hayashi discloses work stations (fig. 1, ¶¶ 8-13, 68-71).
[Claim 12]	Claim 12 recites limitations already addressed by the rejection of claim 1 above; therefore, the same rejection applies.
[Claims 22-28]	Claims 22-28 recite limitations already addressed by the rejections of claims 1-7 above; therefore, the same rejections apply.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683